Citation Nr: 0431358	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right leg and knee 
disability.

2.  Entitlement to service connection for residuals of a 
right middle finger injury.

3.  Entitlement to service connection for disability 
manifested by nosebleeds.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for residuals of a 
broken right wrist.

6.  Entitlement to service connection for residuals of a left 
shoulder injury.

7.  Entitlement to service connection for residuals of a 
right great toe injury.

8.  Entitlement to service connection for back disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

At a September 2002 hearing before the undersigned Veterans 
Law Judge, the veteran submitted new evidence in the form of 
treatment records from the Sierra Medical Center for the 
period July 1992 through June 2002.  The veteran specifically 
waived his right to have the RO consider this evidence in the 
first instance.  38 U.S.C. § 20.1304(c) (2003).


FINDINGS OF FACT

1.  The veteran does not have chronic knee or leg disability 
arising from military service.

2.  The veteran does not have a current right middle finger 
disability.

3.  The veteran does not have any current disability 
manifested by nose bleeds.

4.  The veteran does not have headaches attributable to 
military service.

5.  The veteran does not have any current right wrist 
disability.

6.  The veteran does not have any current left shoulder 
disability.

7.  The veteran does not have any current right great toe 
disability.

8.  The veteran does not have chronic back disability arising 
from military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a right leg or knee disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).

2.  The veteran does not have a right middle finger 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The veteran does not have disability manifested by nose 
bleeds that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

5.  The veteran does not have a wrist disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  The veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

7.  The veteran does not have a right great toe disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

8.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served during peacetime as an infantryman.  The 
record shows that while in service he also participated in 
amateur boxing.  

The veteran's service medical records (SMRs) show he was 
treated in September 1981 for a right knee injury after 
falling on the knee while playing basketball.  He was treated 
with an analgesic balm and returned to duty.  His right knee 
was treated for a stretched muscle in June 1982 after 
twisting his leg following a 7-mile run.  Treatment consisted 
of wrapping the knee in an Ace bandage and limiting strenuous 
activity.  In August 1982 the veteran was treated with an ice 
pack and heat after being kneed in the right thigh while 
playing ball.  There were no other records of treatment of 
the veteran's right knee or leg while in service.

The veteran was treated once in service for a sore right 
middle finger in January 1981.  On examination a corpsman 
found good motion and no dislocation.  There are no other 
records of treatment of the veteran's right middle finger 
while in service.

In October 1981 the veteran was seen at a battalion aid 
station complaining of nose bleeds resulting from trauma to 
the nose while boxing.  There were no other records of 
treatment of nose bleeds while in service.  At his October 
2003 Board hearing, the veteran testified that his nose had 
been broken while boxing, and that it had been set back in 
place by an on-scene medical corpsman and trainer.  

There is no mention in the veteran's SMRs of treatment for 
chronic headaches.

In March 1982 the veteran was seen for treatment of what he 
complained of as a broken wrist.  The veteran reported that 
he had twisted his wrist while digging a foxhole, resulting 
in swelling and pain when he did push-ups, and an inability 
to pick up objects.  Examination found pain on palpation, 
tenderness to touch, slight swelling and discoloration around 
the wrist, and limited range of motion.  The injury was 
diagnosed as tendonitis of the wrist.  The veteran was 
treated with aspirin for pain, and was told not to lift heavy 
objects with the right hand and to do no push-ups or pull-ups 
for 72 hours.  At his September 2004 Board hearing, the 
veteran testified that his wrist was put in a cast.  The 
veteran's SMRs do not show that a cast was applied, and there 
were no other records of treatment of the veteran's right 
wrist while in service.

There is no mention in the veteran's SMRs of treatment for 
any injury of the left shoulder.

The veteran's SMRs show he was treated in November 1980 for 
an injury to the right great toe caused by the dropping of a 
heavy ash tray on his foot.  The toe was bruised, had some 
tenderness, as well as some pooling of blood beneath the 
toenail, which was drained.  There is no mention in the 
veteran's SMRs of further treatment of the right great toe.

The veteran's SMRs show that, prior to enlistment, he gave a 
history of a one-time back injury in 1977.  The record 
contains the report of an evaluation of his back given prior 
to enlistment, in June 1979.  The physician noted the 
previous back pain in 1977 and that there had been no 
problems since that time.  Examination revealed the veteran's 
back was functioning normally, with range of motion at 100 
percent, no tenderness or muscle spasm, and with no objective 
X-ray findings.  

The veteran's SMRs show treatment in July 1982 for a muscle 
strain of the back caused by tripping over an electrical cord 
while lifting a box.  There was no swelling and no 
discoloration.  The veteran was treated at an aid station and 
told to take a warm shower and to limit any lifting to 10 
pounds or less.  There is no mention in the veteran's SMRs of 
further treatment of his back.

A treatment note from Sierra Medical Center dated in March 
1994 reported that a desk had fallen on the veteran's legs, 
resulting in an injury to his left leg.  A treatment note 
dated in September 1995 indicated the veteran complained once 
of low back pain and spasms.  He was treated with medication 
and told to take time off from work.  The remaining treatment 
notes form Sierra dealt with unrelated routine health care.

The veteran has been treated extensively by D.S., D.C. 
beginning in November 2002, on the day the veteran injured 
his right shoulder and back in the course of his employment 
at a federal prison.  After X-rays were taken, on examination 
Dr. D.S. diagnosed shoulder and upper arm sprain/strain; 
cervical sprain/strain; cervicobrachial syndrome; and deep 
and superficial muscle spasms.  While the veteran has 
exhibited improvement over time with treatment, the diagnosis 
was unchanged as of the most recent entry, dated in January 
2004.  

Also of record are treatment notes from R.U., M.D., dated 
from December 2002 to November 2003, relating to the 
veteran's injury at work in the prison.  Dr. R.U. noted on 
the veteran's first visit that he had injured his lower back 
when he tackled an inmate the previous month.  Dr. R.U. 
related the history as provided by the veteran that he had 
injured his lower back, right shoulder, and both knees while 
in service.  A lumbar MRI, conducted in January 2003 showed 
internal disc derangement of L4-5 and L5-S1, with posterior 
bulges and moderate spinal canal stenosis.  Dr. R.U. changed 
the veteran's medications several times, with no help.  A 
treatment noted dated in February 2003 indicated that the 
veteran complained of bilateral knee pain.  In March 2003, 
Dr. R.U. diagnosed bilateral knee internal derangement, 
noting that the veteran's mechanical symptoms were consistent 
with a meniscal tear of both knees.  An MRI of the knees was 
ordered, but not obtained because workers' compensation would 
not pay for it.  The last treatment note of record, dated in 
November 2003, noted that the veteran had lost a significant 
amount of weight, was feeling better, and had good range of 
motion of the spine, albeit with some discomfort.  Dr. R.U.'s 
assessment was lumbar radiculopathy and lumbar internal disc 
derangement, and he noted that bilateral lower extremities 
were neurologically intact.

The veteran has been treated on a limited basis at a VA 
clinic in El Paso, Texas.  A treatment note dated in August 
2002, the veteran's first visit to the clinic, assessed that 
the veteran suffered from lower back pain and occasional nose 
bleeds.  The examiner noted that there was pain on pressure 
applied along the thoraco-lumbar spine, and that paraspinal 
muscular spasm was noted.  The examiner also noted that the 
veteran did not have a herniated disc, but had degenerative 
arthritis of the back with mild bulging.  The examiner raised 
the possibility of sciatica, and noted that the veteran was 
asked to have this explored in the private sector.  There is 
nothing of record to indicate that the veteran has pursued 
this.

A VA treatment note dated in June 2003 noted that the veteran 
complained of lower back pain and nose bleeds.  The examiner 
noted that the veteran has two bulging discs for which he 
received chiropractic care, and that there was an unchanged 
pattern of lower back pain.  At a routine medical visit in 
October 2003 the examiner noted the veteran's nasal mucosa 
seemed to be good, that the veteran was seeing a chiropractor 
for his pack pain, which seemed to help, and that there was 
no change in the therapeutic regimen needed.  The most recent 
VA treatment of record occurred in February 2004.  The 
examiner noted that the veteran's condition was stable, that 
he had bulging discs and arthritis, and that he was still 
able to stretch and perform other functions.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2004).

As noted above, the predicate to establishing service 
connection is that there must be medical evidence of a 
current disability.  Scrutiny of all of the evidence of 
record fails to reveal any medical evidence of a current 
disability of the right middle finger, any current disability 
manifested by either nose bleeds or headaches, any current 
right wrist disability, any current left shoulder disability, 
or any current right great toe disability.  While the record 
shows the veteran has mentioned nose bleeds to his VA 
physician, there has been no diagnosis of any associated 
underlying disease or disorder, and there has been no 
treatment of either nose bleeds or any underlying disease or 
disorder.  In testimony at his hearing before the 
undersigned, the veteran stated that his nose was broken 
while boxing in service, and that it was reset on scene by a 
medic and trainer, but there is no documentation of a broken 
nose in the veteran's SMRs, and there is no medical evidence 
of current diagnosis of disability.  Similarly, the veteran 
has complained to Dr. D.C. on occasion of a left shoulder 
pain, but there is no record of any diagnosis or treatment of 
any disease or disorder of the left shoulder.  There is no 
mention whatever in post-service medical records of any 
treatment of the right middle finger, headaches (or any 
underlying disease or disorder manifested by headaches), the 
right wrist, or the right great toe.  In sum, service 
connection for these six claims is not warranted because 
there is no evidence of any currently diagnosed disability.

The veteran was diagnosed by Dr. R.U. with bilateral knee 
internal derangement, though, as noted above, the diagnosis 
was made without benefit of diagnostic imaging.  Thus, there 
is medical evidence of a current right knee disability.  
While there is evidence that the veteran was treated in 
service for minor knee injuries, there is no medical evidence 
of permanent residual or chronic right knee or leg disability 
arising from military service, and there is no medical 
evidence of a nexus between the current disability and the 
veteran's documented in-service knee strains or thigh injury.  
Service connection therefore is not warranted because there 
is no medical nexus between any current right knee disability 
and any in-service incurrence or aggravation of a right knee 
or leg disease or injury.

The veteran unquestionably has a current back disorder, as 
shown by the medical evidence of record.  The veteran's SMRs 
show only one back-related treatment for a muscle strain of 
the back caused when the veteran tripped over an electrical 
cord while lifting a box.  There was no swelling and no 
discoloration.  The veteran was treated at an aid station and 
returned to duty with some short-term limits to lifting heavy 
objects.  There is no mention in the veteran's SMRs of any 
other treatment of his back.  The next record of any back-
related complaint did not come until September 1995 when the 
veteran complained of low back pain and spasms.  He was 
treated at the Sierra Medical Center with medication and told 
to take time off from work.  There is no further mention of 
back disability until the veteran's work-related injury in 
November 2002.  

As noted above, some diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  The first evidence that the 
veteran was diagnosed with arthritis did not appear until he 
was diagnosed with degenerative arthritis of the back during 
his first visit to the VA clinic in El Paso in August 2002, 
nearly 20 years after leaving service.  The veteran's 
degenerative arthritis of the back may not, therefore, be 
presumptively service connected as it did not become manifest 
to a degree of 10 percent or more within one year of leaving 
military service.  In sum, there is no medical evidence of 
permanent residual or chronic back disability arising from 
military service, and there is no medical evidence of a nexus 
between the veteran's current back disability and his single 
in-service muscle strain of the back.  

The only evidence of record supportive of the veteran's 
claims of service connection for in-service injuries consists 
of the lay statements of the veteran himself.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2003).  Medical diagnosis, by its very nature, 
however, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe events in his past and any symptoms he 
experienced, he is not competent to diagnose medical 
disorders or to provide medical opinion as any relationship 
to event(s) in service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1).  

In deciding these issues the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claims of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra, at 57-58.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claims, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002, two weeks after the veteran's claim was 
received, and well before the RO's rating decision of 
February 2003.  

Specifically regarding VA's duty to notify, the September 
2002 notification to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs) and 
received and incorporated into the record for consideration 
the private medical records discussed above.  The veteran was 
also afforded a hearing by a Decision Review Officer at the 
RO, and the aforementioned Board hearing.  Finally, there is 
of record an August 2002 statement signed by the veteran 
indicating that he had been informed of, and understood, the 
evidentiary provisions of the VCAA.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the questions 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
the veteran does not have currently diagnosed disability 
except for knee/leg and back disability.  As for the knee/leg 
and back, there is no indication, except by way of 
unsupported allegation, that either may be associated with 
military service or the problems the veteran experienced in 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for right leg or knee 
disability is denied.

Entitlement to service connection for residuals of a right 
middle finger injury is denied.

Entitlement to service connection for disability manifested 
by nosebleeds is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for residuals of a broken 
right wrist is denied.

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to service connection for residuals of a right 
great toe injury is denied.

Entitlement to service connection for a back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



